Citation Nr: 0617109	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The veteran served on active duty from September 1964 until 
August 1966 and from September 1967 until December 1971.  The 
appellant is the veteran's widow.

The Board notes that the RO failed to obtain all the medical 
records referenced by the appellant.  Specifically, the 
appellant submitted Authorization for Release of Information 
forms for Dr. John Norris.  An attempt was made to obtain the 
medical records from Dr. Norris, but the RO was informed that 
the records would have to be obtained from Surgery Associates 
of Texarkana.  The RO failed to make that request.  The VA 
has a duty to assist in the development of facts pertaining 
to the appellant's claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  In view of the 
current state of the record, it is the opinion of the Board 
that further development is required.  The record on appeal 
is deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
of whether relief can be granted to the appellant.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  See also Green v. 
Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  As such, the RO should obtain the medical 
records from the Surgery Associates of Texarkana.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should request the appellant to furnish 
updated Authorization for Release of Information 
forms for Dr. John Norris and Surgery Associates of 
Texarkana.  After securing the necessary releases, 
the RO should then obtain those records.  If the RO 
is unable to obtain a copy of the evidence 
identified by the appellant, it should so inform 
the appellant and her representative and request 
them to provide a copy of the outstanding evidence.  

2.  The RO should then readjudicate the claim.  If 
any benefit sought on appeal remains denied, the 
appellant and her representative should be provided 
a Supplemental Statement of the Case (SSOC).  The 
appellant and her representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



